EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 11, line 2, after “with” delete “the” insert –an--.

In claim 18, line 2, delete ”two,”.

Cancel claim 20.

In claim 22, line 2, after “step-graded” insert –sublayers--.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.

Status of Claims
Claims 1-19 and 21-23 are presently under consideration. Claim 20 is cancelled by examiner’s amendment as being directed to a non-elected invention as set forth above.
Applicants amendments filed with the after final response dated 24 March 2022 have been entered and are found to overcome the rejection under 35 U.S.C. 112(a) of claims 1-19 and 21-23 of record and these rejections are therefore withdrawn.
Applicants amendments filed with the after final response dated 24 March 2022 have been entered and are found to overcome the indefiniteness rejections under 35 U.S.C. 112(b) of record and these rejections are therefore withdrawn.
The examiner’s amendments made above are to fix minor issues of indefiniteness, antecedent basis, and scope in the case of claim 18, where the instance of the grading interlayer having two steps would be outside or broader than the scope of a grading interlayer having N step-graded sublayers where 2 < N < 10 given that N must be greater than 2.


Reasons for Allowance
Claims 1-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record of Guter et al (US 2016/0380142) discloses a method of manufacturing a multijunction solar cell comprising forming a growth substrate with a first solar subcell (Figs. 1a, 3 see: second subcell SC2) a grading interlayer (Figs. 1a, 3 see: metamorphic buffer MP1) over the growth substrate and growing a plurality of subcells including a second subcell (Figs. 1a, 3 see: first subcell SC1) and at least a third subcell disposed over the second subcell (Fig. 3 see: subcells SC3 and SC4). Guter teaches the grading interlayer (metamorphic buffer MP1) includes a plurality of sublayers (MPA1-MPA4, paras [0038]-[0041]) with in plane lattice constants that incrementally increase and teaches a first wafer bowing inhibition layer (Fig. 1a see: compensation layer KOM1, paras [0016]-[0017]) directly over the uppermost sublayer of the grading interlayer (MPA4) and Guter teaches the first wafer bowing inhibition layer can have a thickness at least twice that of each of the sublayers of the graded interlayer (paras [0017]-[0020] see: compensation layer can have a thickness greater than 150 nm but less than 1 µm) and Guter teaches growing a second wafer bowing inhibition layer directly over the first wafer bowing inhibition layer (para [0037] see: a plurality N of compensation layers can be provided).
Guter differs from the invention of claim 1 in that Guter does not teach the first wafer bowing inhibition layer having an in-plane lattice constant greater than the in-plane lattice constant of the uppermost sublayer of the graded interlayer (paras [0039]-[0040]see Figs. 1b-1c), and the lattice constant of the uppermost sublayer of the graded interlayer is either designed to match that of the first wafer bowing inhibition layer and next adjacent sublayer (para [0040], Fig. 1c see: in-plane lattice constants AC1L=A1L=MPA4L=MPA3L) or the lattice constant of the uppermost sublayer of the graded interlayer is designed to overshoot the lattice constant of the second subcell and thus the graded interlayer does not lattice match to the second subcell on the other side paras [0038]-[0039] see Fig. 1b). Furthermore, the overshoot layer is under compressive stress (para [0038]) and thus not “fully relaxed” as claimed in claim 1 and required by dependent claims 2-18.
Applicant’s instant invention differs in that applicant is effectively growing a thicker “overshoot” layer to function as a first wafer bowing inhibition layer.
The prior art of record of Dimroth et al (US 2015/0325711) teaches growing fully relaxed graded interlayers for multijunction solar cells (See Fig. 3A) with an excess layer grown overtop functioning as an “overshoot layer” and another layer functioning as a lattice-adapted layer to lattice match to the second solar subcell. The excess layer of Dimroth and lattice-adapted layers of Dimroth could be considered as performing the same functions as the claimed first wafer bowing inhibition layer and second wafer bowing inhibition layer respectively, but Dimroth does not explicitly disclose a thickness of the excess layer (first wafer bowing inhibition layer), particularly where the excess layer has a thickness at least twice that of each and every sublayer of the graded interlayer and does not recite the other claimed properties of the first wafer bowing inhibition layer and thus does not teach or make obvious all the limitations of claim 1.
The prior art of Fuhrmann et al (US 2016/0133775) teaches methods of growing graded interlayers for multijunction solar cells and teaches growing the last two layers of the graded interlayer thicker than the preceding layers (Fig. 3a and para [0051]) but Fuhrmann otherwise does not teach the last two layers of the graded interlayer are designed as a first wafer bowing inhibition layer and a second wafer bowing inhibition layer respectively.

Claim 19 recites substantially the same limitations as claim 1 with the exception that the first wafer bowing inhibition layer has an in-plane lattice constant equal to the in-plane lattice constant of the uppermost sublayer of the grading interlayer and the second wafer bowing inhibition layer having a different set of constituent elements than the directly adjacent layers above such layer and below such layer and being partially relaxed (i.e., in tension or compression), the second wafer bowing inhibition layer directly over the first wafer bowing inhibition layer having an aluminum content in excess of 50% by mole fraction of the constituent material of the second wafer bowing inhibition layer.
Guter teaches the lattice constant of the uppermost sublayer of the graded interlayer can be designed to match that of the first wafer bowing inhibition layer and next adjacent sublayer (para [0040], Fig. 1c see: in-plane lattice constants AC1L=A1L=MPA4L=MPA3L) and teaches the second wafer bowing inhibition layer can have a different set of constituent elements than the directly adjacent layers (para [0023]) but Guter does not teach where the second wafer bowing inhibition layer has an aluminum content in excess of 50% by mole fraction of the constituent material of the second wafer bowing inhibition layer and does not teach where each successive sublayer (of the grading interlayer) has an incrementally greater lattice constant than the sublayer below it as Guter teaches the lattice constant of the uppermost sublayer of the graded interlayer is designed to match that of the next adjacent sublayer (para [0040], Fig. 1c see: in-plane lattice constants MPA4L=MPA3L).
Fuhrmann and Dimroth do not make up for these deficiencies of Guter.
As such, each and every limitation of independent claims 1 and 19 and dependent claims 2-18 and 21-23 has not been anticipated or rendered obvious over the prior art of record and are thus found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726